Journal Entries (1828-30): Journal 4: (1) Continued *p. 217; (2) leave given to withdraw plea *p. 256; (3) continued *p- 275; (4) motion to take bill as confessed and for reference to master *p- 325; (5) bill taken as confessed, referred to master *p. 328; (6) master’s report confirmed, decree *p. 343; (7) decree signed *p. 385-
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3) writ of subpoena and return; (4) stipulation for withdrawal of demurrer and for time to plead or answer; (5) plea of Phillips Warren; (6) stipulation for withdrawal of plea, etc.; (7) motion to take bill as confessed and for reference to master; (8) copy of rule of reference; (9) stipulation for decree; (10) draft of decree; (11) money bond—Phillips Warren to Oliver W. Miller, assignment to John Scott; (12) deed of mortgage—Phillips Warren to Oliver W. Miller, assignment to John Scott.
Chancery Case 90 of 1827.